OFFICE    OF    THE    AlTORNEY    GENERAL   OF   TEXAS
                                   AUSTIN




Homrablo      L. L. Roberta
count AUdltol:
Hutoh I 11801).County
stinnett,   Texnr




              wi        “0.00   of these    warranbe are et111 u&mid.-
              IOU~ 9tmi:n'i8          8a roliows:
             Would it be legal for the oomtp to prq tho
       prlnolpal    and intereat on these $lS,OOO.OO war-
       mint8 otlll     outstmdlng     out 3f the funds pro-
       rldod ror ln nrtlolo       66749, sootloa (h), Pam-
       mnph 4, (0)       Xotr 1939, 46th Logi3ature,      page
       682, (8onunody^reierred        to a8 H. B. 008)‘)”
       (S’arenthetloal     lnmrtion    oura).
                                                                       ..




Honorable   L. L. Boborta,    Pago   8




            The pertinent    prorirlonr    or the Law above olted   read
a0 r0iioraa
            “The moneys allooated       to oaoh county rroa
     tho Lstenl     Road Aooount rhall be used by suoh
     bounty, rim,       ror paying the prlnolpal,        lnt-
     crest, ,md rlnkl.ng fund re:,ulrsments          maturing
     during tho ilaoal      year tar w!iloh ruoh money
     was allowted      to such ctunty,      or bondr,ar-
     rant8 and other legal obligations           issued prior
     to January 8, 1939 ths ;rooeeds            or whioh were
     aotually   expecdod in aoqulring        rights of way for
     State designated highways, it being the lnten-
     tlon of the Lsglslature        to desl8uat.e and set
     apart rufflolont      money to pay ofr and dlsoharge
     Mid outstanding       obllgutlohs    lnourrod ror rlght-
     or-tttky aoqulritlon.      Funds remaining in tho
     Lateral Road Fund 0r any oounty after ti-m payment
     or 8ald right-of-way       obligations     may be used by
     the oo,;nty under the dlxctlon          or ltm Corml~elon-
     era’ court for any one or al!. of the rollowing
     purposes I
            *(a) r0r the ao;uisltion      of rf&ts-or-way     for
      county lateral    roads, and for the paymnt of
      logal obligations     lnourred tterefor  prior to
      Januuy 8, 1939;

            r(b)  ror   the oonstruotlon     or Improvement or
      oounty lateral    roads1
             ‘a(o)   for paying the prinolpal,   interest,   and
      sinking fund reculrements       ot any bond8 or warrar?te
      which were legally      issued by suoh oounty or road
      dlstriot     prior to January 2, 1939, the proceeds
      of whloh were aotually       expend06 in the constnlo-~
      tlon or improvement or lateral       oounty road8 * l +*
           mo oourts have oonslstontly held that a bridge span-
nin6 a stream bed and oonneotlng a oounty or pub110 road 1s
a.neoessary part 0r a road, and thot the commisriOner8’
Court would hare tho imp1106 authority  to oonstruot   brldgos
c




    EonorabloL. L* Roberta,Page 3



    under tho general constltutlonal provlslon        ::rovldlq  for
    the oonrtruotlon maintanance and operation          or maoadamized,
    gravolod   or pave i roudfi
                              and turnpikes,     or in aid thereof.
               &tic10  8351 1m~oss3 upon ttie oour,ty the duty of
    buildingbridges     and keeplwthen in repair.    House till 688,
      ssed by tho Forty-sixth J.,oglslature, Regular session,1939,
    Et Section 8, undertakes to define oertaln terms used through-
    out tho Aot, and therein we rind this detinitlonr
              “By tke expression   ‘roods* or *roud* as used
         ln thin Xot,   la meant roads, road beds, bridges
         and oulverts.*
               \Yo, thereTore,    think that insofar as the oou nty has
    issued obllgatloas     isr tti:s gurrose or oonetxuotln& a bridge
    or bridges in conneotlor.     with th? building of pub110 rosds
    nithin the omnty, tho fundis nvallable to the oobnty, as pro-
    ride4 in tte quotatloc     above set out, mould be legaliy    avall-
    able for the retirement     of xarmnts or b3nds or other evidences
    of lndobtedness    issued ror the purpose or tulldl~~    suoh bridge.
                ;‘;o have cxadned tt;e plat enolosod with your reqeet
    and have concluded that the .jettles       constructed,    as lndlooted
    on such plat, were not only feasible        an& rractlcable,    but
    essential    to the proteotian   of th:.- rosd and brldce.     It is
    obvious that without this protectloc         the erosion caused by
    tko enoroaohment of the river will untlmately           undermine the
    road as ~011 as the brid@.        Acoordlngly,    it Is our o~lnion
    that the obllgatlons     issued evldoccl~ txgez?dlture of finds
    for-t&    oonstruotlon   of the jettlos    oomj wlttln the purview
    or-Eouee:.Bfll    688, and, therefore,    the funds made available
    to the oounty through the Leteral aoad Acc@.int could be legal-
    ly used in the retirement      of said obligations.
                 Our oonclaelon la based upon the reasonLn[: Lkat the
    proteotlon    afforded    by the jettlas la almost YS necessary a
    part cCt::e oonstructlon      of the bridge (18 is tho span or
    steel framework of suo~ bridge.          :;a think ths crcctlon of the
    jetties    1s erteotually    oarrylng out the oonstltutlo5al    and
    statutory    ma&date requlrlng     counties to lay Wit, estsbllsh
    and operate pub110 rosds, ar.4 to build brldfces arid maintain
HonorableL. L. Roberta,   Page 4



same, It 1s manlto8t that the bridge osuld Iwt long be main-
talnod ror pub110 use without the arotectlonalforded by tho
Jettim.
          Tmotlng that ttis   ratlstaotorlly       answers      your ques-
tloc, we are

                                    Yours very       truly
                               AT'ORIEY GlW!~RU OF TEXXhS



                                         Clarenoo     2.     Crone
                                                     :~seletant
CRC-S

A::ROPED PES. 15, 1940
(I) Gerald C. Man3
ATTORNEY   c9RE!LkL
                  ?P TXXAS


                                                  APPROVED
                                               Oplnlon Comidttee
                                                  l3y E. ;i;m9.
                                                      Zhalrman